DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 3 of the claim recites “at least one controller coupled with the at least one ReLU and is configured to” which should read “at least one controller coupled with the at least one ReLU and configured to” for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites “the intermediate value is computed at each b-th computation cycle using the b-th bit from each input value,” in lines 1-2. However, the variable “b” is undefined and unbounded, leading to a lack of clarity about what the claim is actually covering when the “b-th bit” and “b-th computation cycle” are recited. For example, in the claim, b would appear to be any number, but logically, b would have to be bounded by a number of computations and/or number of bits in the input value. Similar analysis applies to claims 9 and 16.
As to claim 4, the phrase “determining a plurality of precomputed thresholds for each computation cycle” implies that a single computation cycle has multiple thresholds. This is inconsistent with the context of the other claims and the specification, which describes one threshold per cycle (see, for example, applicant’s figure 6 or applicant’s specification at sections 0038 or 0041), which introduces a lack of clarity in what applicant is attempting to describe in this claim. Applicant could remedy this deficiency by rewriting this claim to make clear that the plurality of thresholds corresponds to a plurality of computation cycles, or otherwise specify that each cycle has its own threshold. Claims 11 and 18 recite similar limitations and similar analysis applies to them.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, on which claim 7 depends recites “predicting… that the output value of the node will be negative”. Claim 7 contradicts this limitation, reciting that actions occur “in response to predicting that the output value will be non-negative”. Similar analysis applies to claims 14 and 20 with respect to the claims on which they are dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (U.S. Publication 2020/0327402) in view of Lee (U.S. Publication 2020/0371745).

As to claim 1, Lesso discloses a computer-implemented method for improving the efficiency of computing an activation function in a neural network system, the method comprising: 
initializing, by a controller, a plurality of weights in a weight vector associated with the neural network system (p. 2, section 0054-p. 3, section 0059; a plurality of weights comprising a weight vector are received, initializing those weights in the system; the device that controls the memory to send the weights is acting as a controller in this instance); 
receiving, by the controller, an input vector with a plurality of input values for computing a dot product with the weight vector for the activation function, which determines an output value of a node in the neural network system (p. 1, sections 0002-0003; p. 2, section 0054-p. 3, section 0059; a plurality of inputs comprising an input vector are received; the device that controls the memory to send the input is acting as a controller in this instance; a dot product is calculated from the weight and input vectors  for an activation function to calculate a node/neuron output); 
computing the activation function by a ReLU (p. 3, section 0062; a ReLU can be used to compute the activation function). 
Lesso does not disclose, but Lee does disclose predicting, by a rectifier linear unit (ReLU), that the output value of the node will be negative based on computing an intermediate value (p. 4, sections 0064-0067; an intermediate value is used to determine if the output value of the ReLU activation function will be negative) for computing the dot product (p. 3-4, section 0062; the product operation shown in equation 1 is equivalent to that of a dot product), and based on a magnitude of the intermediate value exceeding a precomputed threshold value (p. 5, sections 0097-0100; p. 6, sections 0106-0107; a threshold/limit value is computed and then compared to the intermediate result; the threshold/limit value is calculated before the comparison occurs, and thus reads on being precomputed; the threshold/limit is set as a value that causes an overall value to become negative, meaning that the threshold itself is also negative, and values less than the threshold are values having a magnitude that exceed the threshold’s magnitude); and in response to the prediction, terminating, by the ReLU, the computation of the dot product, and outputting a 0 as the output value (p. 7, sections 0125-0126; the operation is stopped if the limit/threshold is exceeded, and 0 is output). The motivation for this is to reduce an amount of operations (p. 4, sections 0065-0068). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lesso to predict a negative value and terminate dot product computation based on an intermediate value and a precomputed threshold value in order to reduce an amount of operations as taught by Lee.

As to claim 2, as best understood, Lee discloses wherein the intermediate value is computed at each b-th computation cycle using the b-th bit from each input value (p. 5, sections 0087-0098; p. 7, sections 0123-0127; for each successive bit, a new intermediate value and new limit is calculated, and a new comparison is made), and a sign of the intermediate value is negative (p. 5, sections 0096-0097; the intermediate result can be negative). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 3, Lee discloses wherein the precomputed threshold value is unique to the b-th computation cycle (p. 7, section 0127; each limit/threshold can be, for example, one-half of the previous bit cycle’s limit/threshold). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 4, as best understood, Lee discloses determining a plurality of precomputed thresholds for each computation cycle corresponding to a number of bits used to represent each of the input values (p. 5, sections 0087-0098; p. 7, sections 0123-0127; for each successive bit, a new intermediate value and new limit is calculated, and a new comparison is made; each limit/threshold can be, for example, one-half of the previous bit cycle’s limit/threshold, meaning that a plurality of thresholds would be calculated with each value with an additional less-significant bit having its own unique threshold). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 7, as best understood, Lee discloses in response to predicting that the output value will be non-negative, continuing the computation of the dot product (p. 1-2, section 0020; the computation continues if the threshold/limit magnitude that indicates the output will be negative is not exceeded, meaning the output will not be negative). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 8, see the rejection to claim 1.

As to claim 9, see the rejection to claim 2.

As to claim 10, see the rejection to claim 3.

As to claim 11, see the rejection to claim 4.

As to claim 14, see the rejection to claim 7.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso in view of Lee and further in view of Yamada (U.S. Publication 2021/0232894).

As to claim 5, Lesso does not disclose, but Yamada does disclose wherein the plurality of precomputed thresholds is stored in a threshold table in the ReLU (p. 5, sections 0093-0094; p. 6, section 0103-0104; p. 6, sections 0112-0113; thresholds are stored in a table in a storage unit in a processing unit that reads on a ReLU since it performs a ReLU operation). The motivation for this is to reduce a calculation load (p. 4, section 0070). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lesso and Lee to store a plurality of precomputed thresholds in a threshold table in the ReLU in order to reduce a calculation load as taught by Yamada.

As to claim 12, see the rejection to claim 5.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso in view of Lee and further in view of Lee ‘659 (U.S. Publication 2020/0065659). 

As to claim 15, see the rejection to claim 1. Lesso does not expressly disclose, but Lee ‘659 does disclose that the ReLU comprises a storage medium; a comparator; a plurality of multipliers; and an adder tree (p. 7, section 0136; p. 8, section 0158-p. 9, section 0161; the ReLu can be implemented with multipliers, an adder tree, a comparator, and/or a storage medium with instructions, among other components). The motivation for this is to implement neural functional units with a combination of hardware and software. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lesso and Lee to use a storage medium comparator, multipliers, and an adder tree to implement a ReLU in order to implement neural functional units with a combination of hardware and software as taught by Lee ‘659.

As to claim 16, see the rejection to claim 2.

As to claim 17, see the rejection to claim 3.

As to claim 18, see the rejection to claim 4.

	As to claim 20, see the rejection to claim 7.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso in view of Lee and Lee ‘659 and further in view of Yamada.

As to claim 19, see the rejection to claim 5. Motivation for the addition of Yamada to the combination of references is similar to the motivation given in the rejection to claim 5.

Conclusion
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 6, Lee discloses precomputed threshold values as noted in the rejection to claim 2. The threshold value in Lee is a value which is set based on a maximum value among values in which the second operation result is negative (p. 6, section 0106), but Lee does not disclose a specific equation for calculating this threshold. Thus, Lee does not disclose that the precomputed threshold value for the b-th computation cycle is computed as TH.sub.b=(2.sup.−b+2.sup.−b+1+ . . . +2.sup.−1) Σ.sub.i∈G.sub.p w.sub.i, where w represents the weights, and G.sub.p= group of positive w.sub.i. Other references disclose a threshold similar to that in Lee. See, for example, Qin (U.S. Publication 2021/0110234), which teaches a threshold that is derived empirically (p. 5, section 0066). However, this reference also fails to teach the particular equation being computed in claim 6. Claim 13 recites similar limitations and similar analysis applies to this claim as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612